Citation Nr: 0011301	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from April 1987 to April 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran failed to report for VA examination scheduled 
in May 1998.  

2.  A right knee disability is manifested by no more than 
diagnostic evidence of a meniscal tear and subjective 
complaints of pain without contemporary clinical evidence of 
any compensable degree of motion limitation, arthritis, 
laxity or subluxation.

3.  A left knee disability is manifested by no more than 
subjective complaints of pain without contemporary clinical 
evidence of any compensable degree of motion limitation, 
arthritis, laxity or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the currently 
assigned 20 percent for a right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5020, 5259, 5260, 5261 (1999).

2.  The criteria for an evaluation in excess of the currently 
assigned 10 percent for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5020, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5020 pertains to 
synovitis, which is rated on limitation of motion of affected 
parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for 
assignment of a 10 percent evaluation where there has been 
removal of the semilunar cartilage and the knee is 
symptomatic.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
Where extension is limited to 45 degrees a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion due to arthritis, 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (1997).  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  


Introductory Matters

This appeal stems from the veteran's March 1997 statement in 
which she requested increased evaluations for her service-
connected knee disabilities.  She reported that she was 
forced to leave her job as a delivery driver due to right 
knee pain and numbness.  She stated her belief that "the 
condition of my knees is deteriorating."  In general, 
allegations of increased disability are sufficient to 
establish well-grounded claims seeking increased ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board notes the veteran's request for both an RO hearing 
and a Travel Board hearing in connection with her appeal.  In 
her June 1998 clarification statement, the veteran provided 
the RO with a new address.  In August 1998, the RO advised 
the veteran at the address she provided that a personal 
hearing before an RO Hearing Officer was scheduled in October 
1998.  The claims file does not reflect that such letter was 
returned by the post office.  The veteran failed to report 
for such hearing.  Next, in a letter dated in January 2000 
and sent to the address provided by the veteran in June 1998, 
the RO notified the veteran that she was scheduled to testify 
before a member of the Board at the RO on February 9, 2000.  
That letter was not returned by the post office.  See 
38 C.F.R. § 20.704(b) (West 1991).  The veteran failed to 
report for the Board hearing.  

Regulations provide that if a veteran fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  No further 
request for a hearing will be granted in the same appeal 
unless such failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
A motion for a new hearing date following a failure to appear 
for a scheduled hearing must be in writing, must be filed 
within 15 days of the originally scheduled hearing date, and 
must explain why the veteran failed to appear for the hearing 
and why a timely request for a new hearing date could not 
have been submitted.  38 C.F.R. § 20.704(d) (1999).

In a statement dated April 14, 2000, the veteran's 
representative reported that he had contacted the veteran, 
and that she asserted that she had not received notice of the 
scheduled Board hearing.  The representative cites a 
different address as the veteran's current address and notes 
that the veteran had an unexpired forward order from her 
other apartment, and was receiving forwarded mail, but had 
not received any mail from VA for several months.  Despite 
such argument, the Board emphasizes that it was the veteran 
herself who provided handwritten notation of her address 
change in June 1998 when she returned the clarification form 
relative to her hearing request.  The RO properly sent notice 
of her hearings to that address and the letters were not 
returned.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996).  

Moreover, the veteran did not submit any inquiry with respect 
to her hearing; rather the first mention of such is in the 
brief prepared by her representative months later.  The Board 
further emphasizes that the veteran's failure to report for 
scheduled VA appointments is not limited to the two hearings 
cited above.  Notably, the veteran was scheduled for a VA 
examination in May 1998 and failed to report for same.  A 
notation in the file indicates that such appointment was 
specifically scheduled over the phone so as to accommodate 
her, and schedule the examination for one of her days off.  
The veteran provided no good cause for failure to report for 
VA examination and did not request rescheduling.  

Based on the above, the Board is not persuaded that the 
veteran did not receive notice of the hearings scheduled on 
her behalf.  The contentions put forth through her 
representative are outweighed by the fact that the RO sent 
notice to the address the veteran herself provided to VA as 
late as June 1998.  She did not provide the RO with an 
updated address thereafter.  It is the veteran's duty to 
advise VA of any change in address.  "[T]here is no burden 
on the part of the VA to turn up heaven and earth to find the 
[veteran]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Thus, the RO's sending of the notification to the veteran's 
last known address of record was proper.  See 38 C.F.R. § 
3.1(q) (1999) (notification for VA purposes is a written 
notice sent to the claimant's last address of record).  As 
the veteran failed to report for scheduled hearings without 
good cause her request is deemed withdrawn and the Board may 
proceed to adjudicate the claim.  38 C.F.R. § 20.704(d).

The veteran's claims are well grounded and thus VA has a duty 
to assist her in the development of such claims by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107.  
Here, the Board again notes the veteran's failure to report 
for VA examination scheduled in May 1998.  VA regulations 
provide that when entitlement or continued entitlement to a 
VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, as in this case, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  The veteran 
did fail to report and has provided no statement of good 
cause.  However, it does not appear that the veteran was 
clearly notified of the consequences of her failure to report 
as provided for under the provisions of § 3.655.  Thus, to 
avoid any prejudice, the case will be discussed on its merits 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Analysis

The veteran brought her claim for increase in March 1997.  
She has reported lacking funds to obtain medical treatment.  
Thus, the only competent and probative evidence during the 
appeal period consists of the May 1997 report of VA 
examination.  At that time x-rays of both knee joints were 
interpreted as normal, without evidence of arthritis.  The 
veteran complained of constant knee pain, right greater than 
left.  She reported difficulty kneeling or squatting and 
stated that she had increased knee pain with immobility.  She 
also complained of "catching" with stair walking.  She 
informed the examiner that she is currently cleaning houses 
for employment, is not under medical care and takes no 
medications.  At the time of the examination the veteran's 
gait was normal.  The examiner noted no obvious deformities 
or muscle atrophy of the knees.  There was tenderness to knee 
palpation bilaterally.  The examiner noted a patellofemoral 
"pop" with motion.  McMurray's sign was negative.  The 
veteran had knee motion from zero to 130 degrees bilaterally.  
Motor examination revealed 5/5 strength throughout.  There 
was no ligamentous laxity.  The examiner diagnosed a right 
medial meniscus tear per magnetic resonance imaging and 
bilateral patellofemoral joint syndrome.

The veteran is currently in receipt of a 20 percent 
evaluation for the right knee, under Diagnostic Code 5259, 
pertaining to removal of the semilunar cartilage.  However, 
the highest available evaluation under that code is 10 
percent.  Moreover, the assigned 20 percent evaluation is in 
excess of that available with application of Diagnostic Codes 
5003, 5020.  The veteran is currently in receipt of a 10 
percent evaluation for the left knee, under Diagnostic Code 
5020, pertaining to synovitis and evaluated as arthritis.  
Again, a 10 percent evaluation is the highest rating 
available under Diagnostic Code 5003.  

Also applicable are Diagnostic Codes 5260 and 5261, 
pertaining to limitation of knee motion.  However, 
regulations provide that knee motion is compensable only 
where flexion is limited to 45 degrees and extension is 
limited to 10 degrees.  In this case, the probative evidence 
does not show that the veteran's left or right knee motion is 
limited to a degree warranting assignment of even a zero 
percent evaluation under Diagnostic Codes 5260, 5261.  
Moreover, the May 1997 examination report specifically notes 
the absence of any laxity or instability to warrant 
application of Diagnostic Code 5257 and VAOPGCPREC 23-97.  
Nor did the VA examiner note any knee deformity, weakness, 
fatigue, incoordination, atrophy or other factors indicative 
of additional functional loss warranting assignment of an 
increased evaluation.  Rather, that examiner cited a normal 
gait, without evidence of laxity, weakness or atrophy.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation to either knee. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that the veteran's left or right knee 
disability, in and of itself, now causes or has in the past 
caused marked interference with her employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has argued that she 
was forced to leave her job as a driver due to knee pain.  
However, at the time of VA examination in May 1997 she 
reported that she was able to maintain employment cleaning 
houses.

It has also been noted that a more recent examination was 
scheduled around her work, thus suggesting that the veteran 
retains the ability to maintain employability without marked 
interference from her knee disabilities.  She has denied 
receiving any medical treatment, and takes no medications for 
her knee disability.  The record fails to show any, let alone 
frequent, hospitalizations, or other factors, such as marked 
interference with employment, that would render application 
of the schedular criteria inadequate.

As the preponderance of the evidence is against assignment of 
an increased rating for either the right or left knee, the 
benefit of the doubt is not for application and the veteran's 
claims are denied.  See 38 U.S.C.A. § 5107(b).



ORDER

An evaluation in excess of the currently assigned 20 percent 
for a right knee disability is denied.

An evaluation in excess of the currently assigned 10 percent 
for a left knee disability is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

